Citation Nr: 0802574	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  04-33 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to July 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in October 
2006.  A transcript of the hearing is associated with the 
veteran's claims folder.  After the hearing, the veteran 
submitted additional evidence in support of his appeal along 
with a waiver of his right to have the evidence initially 
considered by the RO.


FINDINGS OF FACT

1.  The veteran's diabetes does not require regulation of 
activities.

2.  The veteran is unable to obtain or maintain any form of 
substantially gainful employment due the combined effects of 
his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for diabetes have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 
(2007).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking an increased rating for his service-
connected diabetes mellitus as well as entitlement to a TDIU.  
The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-connection 
claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with adequate VCAA notice, to include notice 
concerning the increased rating and effective-date elements 
of the claims, in letters mailed in December 2003 and 
September 2006.  Although he was not specifically informed 
that he should submit any pertinent evidence in his 
possession, he was informed of the evidence that would be 
pertinent and requested to submit such evidence or to provide 
the information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that he was on notice of the fact that he should 
submit any pertinent evidence in his possession. 

Although the September 2006 letter was not mailed before the 
initial adjudication of the claims, there is no indication in 
the record or reason to believe that the ultimate decision of 
the RO would have been different had VCAA notice been 
provided at an earlier time.  In this regard, the Board notes 
that with the exception of the aforementioned evidence 
submitted to the Board after the Travel Board hearing, the RO 
readjudicated the veteran's claims following its receipt of 
all pertinent evidence.

The record also reflects that the veteran's service medical 
records have been obtained, as have post-service treatment 
records.  The veteran has also been afforded appropriate VA 
examinations.  In the veteran's notice of disagreement, the 
appellant identified treatment records from the VAMC 
Gainesville that could be obtained.  Since that time, the 
Board finds that the treatment records from the VAMC in 
Gainesville have been submitted.  Neither the appellant nor 
his representative has identified any other evidence that 
could be obtained to substantiate either claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the RO 
were insignificant and non-prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claims.

Diabetes Mellitus

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2007).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

The evaluation of the same disability under various diagnoses 
is to be avoided.  
38 C.F.R. § 4.14 (2007).  38 C.F.R. § 4.14 does not preclude 
the assignment of separate evaluations for separate and 
distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran is currently assigned a 20 percent disability 
rating for diabetes mellitus.  Under Diagnostic Code 7913, a 
20 percent rating contemplates the presence of diabetes 
requiring insulin and restricted diet, or oral hypoglycemic 
agent and restricted diet.  A 40 percent rating is available 
where insulin, restricted diet, and regulation of activities 
are required.  In essence, the Board's decision turns on a 
determination as to whether the veteran's diabetes requires 
regulation of activities.  

The veteran was afforded a VA examination in October 2004.  
The examiner noted that the veteran's diabetes had progressed 
to the point where he was currently taking approximately 150 
units of insulin a day.  He was found to have minor 
nonproliferative diabetic retinopathy.  The veteran reported 
a history of tingling and numbness in both feet.  The 
examiner opined that it is at least as likely as not that his 
partial erectile dysfunction is related to his diabetes.  The 
examiner also opined that a combination of his spinal 
stenosis/back injury, as well as his feet pain and mild 
shortness of breath would limit meaningful employment if 
physical exertion is required at all.  

Outpatient treatment records from the VAMC in Gainesville 
dated from December 2003 to January 2005 and treatment 
records from the North Florida Healthcare System dated in 
October 2003 show that the veteran has received treatment for 
his diabetes, but the records fail to show that the veteran 
has ever been required to regulate his activities due to his 
diabetes.  Although the examiner mentioned that the veteran 
had foot pain, the examiner was not sure if it was due to his 
peripheral vascular disease or osteoarthritic changes.

The Board notes that the veteran also experiences back pain 
and angina.  As discussed below, he is considered totally 
disabled on the basis of his service connected disabilities.  
In addition, the veteran also experiences pain in his feet, 
which has been shown to limit his activities.  However, none 
of the medical evidence indicates that he is required to 
regulate his activities because of diabetes.  

The primary evidence in support of the veteran's claim comes 
from his own contentions.  While the veteran is considered 
competent to describe his symptoms, and to describe the 
activities he is able to engage in, as a lay person without 
medical training, the veteran is not competent to relate such 
limitations to a particular diagnosis or specific etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
The veteran also conceded during the Travel Board hearing 
that he has no evidence from a physician or medical 
profession directing him to regulate his activities due to 
his diabetes.

The Board notes that all levels above 40 percent also require 
evidence of regulation of activities.  Thus, the evidence 
does not support a rating at any level above the current 20 
percent.  Accordingly, the increased rating sought on appeal 
is not in order.

Furthermore, none of the other disabilities related to his 
diabetes (retinopathy or partial erectile dysfunction) is 
sufficient to warrant a separate disability rating and are 
thus included in the veteran's currently assigned 20 percent 
rating.  In this regard, the Board notes that the evidence 
shows that the veteran's corrected visual acuity is 20/20 
bilaterally, and the evidence does not show that he has any 
deformity of the penis.

TDIU

Legal Criteria

A TDIU may be granted where the schedular rating is less than 
total and the service-connected disabilities preclude the 
veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a) (2007). 

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19 (2005); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

Analysis

Service connection is currently in effect for a herniated 
disc, L4-5, with a 40 percent disability rating assigned.  In 
addition, service connection is in effect for angina, with a 
30 percent disability rating assigned.  As discussed above, 
service connection is also in effect for diabetes mellitus, 
with a 20 percent disability rating assigned.  

Thus, the veteran satisfies the percentage rating 
requirements of 38 C.F.R. § 4.16(a).  The question that 
remains is whether his service-connected disabilities 
preclude him from engaging in substantially gainful 
employment (i.e., work that is more than marginal, which 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356, 359 (1991).

In October 2004 and November 2004 VA examinations, the 
examiners specifically addressed the issue of employability.  
In the October 2004 VA examination report, the examiner 
opined that a combination of his spinal stenosis/back injury, 
as well as his feet pain and mild shortness of breath would 
limit meaningful employment for the veteran if physical 
exertion is required at all.  Similarly, in the November 2004 
VA examination report, another examiner concluded that it 
would be very difficult to employ the veteran because of his 
current chronic low back pain.  The examiner further noted 
that the veteran may be suitable for a desk-type position or 
one that requires minimal activity.  Therefore, although 
other disabilities which are not service-connection (mild 
shortness of breath and feet pain) also impair the veteran's 
ability to work in one examiner's opinion, his chronic low 
back pain seems to be the most significant obstacle to 
employment

Based primarily on the veteran's severe occupational 
impairment, the Board finds that the veteran meets the 
requirements for a TDIU.

The question of employability must be looked at in a 
practical manner, and mere theoretical ability to engage in 
substantially gainful employment is not a sufficient basis to 
deny benefits.  The test is whether a particular job is 
realistically within the physical and mental capabilities of 
the claimant.  Moore, 1 Vet. App. at 358 citing Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  

With respect to his education and employment history, the 
veteran has an eighth grade education.  As reported in his 
TDIU claim, his post-service employment experience includes 
working as a contract manager for an engineering firm.  He 
claims to have worked there for about seven years until 
October 1997 when he left the position due to his 
disabilities.  Since that time, the veteran has attempted to 
work at a liquor store and for a landscaping company but has 
been unable to maintain those positions due to his back 
disability.  A statement submitted by the veteran's employer 
at the liquor store states that the veteran left his position 
due to unusual back pain.  The veteran's position at the 
liquor store required him to stand for long periods of time 
and to lift cases of alcohol.  The veteran testified at the 
Travel Board hearing that he was working part-time for 
minimum wage at the liquor store.  The veteran has also 
attempting to work for a landscaping company.  A statement 
submitted by a client of the landscaping company states that 
he had heard that the veteran had quit his job because of 
back problems.  The veteran is currently unemployed.

The Board finds that due to the veteran's limited educational 
and occupational background, he has little possibility of 
finding employment at a desk job, as one examiner suggested.  
The Board concludes that the veteran's service-connected 
disabilities are sufficient to preclude the veteran from 
obtaining or maintaining any form of substantially gainful 
employment consistent with his education and employment 
background.  Accordingly, entitlement to a TDIU is in order.


ORDER

Entitlement to a disability rating higher than 20 for 
diabetes is denied.

A total disability rating based on individual unemployability 
due to service-connected disabilities is granted, subject to 
the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


